United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-11175
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DERRICK DAMON RAINWATER,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:94-CR-42-1
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Derrick Damon Rainwater, federal prisoner # 25805-077,

appeals the judgment affirming in part and denying in part his

motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) and denying his motion to supplement the motion for

reduction of sentence based on United States v. Booker, 543 U.S.
220 (2005).    Rainwater’s motion challenged the 1,128-month

sentence he received for armed robbery and use of a firearm

during a crime of violence.    He argues that his sentence should


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-11175
                               -2-

be reduced in light of Booker, and that the amended judgment is

incorrect because the sentences imposed on the firearms counts

were ordered to run concurrently, rather than consecutively.     The

Government has filed a motion for summary affirmance.

     Rainwater may not raise a Booker claim.    See United States

v. Gentry, 432 F.3d 600, 605 (5th Cir. 2005).    With regard to his

remaining claim, Rainwater cannot demonstrate plain error because

he cannot show that he was prejudiced by the imposition of

concurrent rather than consecutive sentences.    See United States

v. Olano, 507 U.S. 725, 732-33 (1993).    Accordingly, the

Government’s motion for summary affirmance is granted.

     MOTION GRANTED; JUDGMENT AFFIRMED.